DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a method of forming an array of vertical transistors which comprises pillars which each have an upper source/drain region and a channel region below it such that there is a sacrificial material above the upper source/drain region and an intervening material about the sacrificial material for the individual pillars, forming horizontally-elongated and spaced conductive gate lines which each operates aside the channel regions in combination with forming a metal material directly against the upper source/drain region and the specific removal steps of the metal material, the sacrificial material, and the intervening material as described by the applicant in claims 1, 19, and 20.
Masuoka (US 2010/0087017 A1) discloses a vertical transistor.  However Masuoka does not disclose an elongated gate line or the specific deposition and removal steps of a metal material (formed directly against the upper source/drain region), a sacrificial material, and an intervening material as claimed by the applicant.  Therefore Masuoka does not teach the applicant’s invention.
Cho (US 2014/0021485 A1) discloses another vertical transistor.  However Cho does not disclose the specific deposition and removal steps of a metal material (formed directly against the upper source/drain region), a sacrificial material, and an intervening material as claimed by the applicant.  Therefore Cho does not teach the applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817